              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
 v.                                                Case No. 18-CR-134-JPS-JPS

 LUIS GAETA-GALVEZ,
                                                                 ORDER
                      Defendant.


1.    INTRODUCTION

      Defendant was indicted on June 19, 2018 for having returned to this

country after being deported in 2010. (Docket #1). He filed a motion to

dismiss the indictment on August 14, 2018. (Docket #11). On October 10,

2018, after taking briefing on the motion, Magistrate Judge David E. Jones

issued a report and recommendation to this Court (the “Report”)

recommending that the motion be denied. (Docket #19). Defendant objected

to the Report and the objection is now fully briefed. For the reasons

explained below, the Court agrees that the motion must be denied.

2.    RELEVANT FACTS

      Defendant was born on July 8, 1986, in Jalisco, Mexico. (Docket #13

at 1). He unlawfully immigrated to the United States at age seventeen to

live with his brother and sister-in-law in Milwaukee. Id. at 2. On September

10, 2009, the Department of Homeland Security (“DHS”) served Defendant

with a Notice to Appear (“NTA”) for removal proceedings. (Docket #11-1).

The NTA stated that Defendant was subject to removal because he was a

non-citizen who entered the country without official approval. Id. The NTA

ordered Defendant to appear before an immigration judge in Chicago on “a
date to be set” and at “a time to be set” to show cause as to why he should

not be removed. Id. Defendant says that he later received a notice from the

immigration court itself which provided the precise date and time of his

hearing. (Docket #11 at 2).

       The show cause hearing was held on June 14, 2010. (Docket #11-2).

Defendant appeared at the hearing and sought permission to voluntarily

depart the country. Id. The court issued an order that day granting

Defendant’s request and setting a deadline of November 12, 2010 for him

to leave. Id. If he failed to do so, the order would automatically convert into

an order of involuntary removal to Mexico. Id. Defendant waived his right

to appeal the order. Id.

       Defendant claims that he left the country prior to the November 12

deadline. (Docket #11 at 2). However, a form from the U.S. consulate in

Ciudad Juarez indicates that Defendant departed on November 13, 2010 by

taxi from El Paso. (Docket #11-3). Even though Defendant was no longer

physically present in the country, his purported failure to depart by the

November 12 deadline triggered the removal provision of the immigration

court’s order. Thus, on November 15, 2010, DHS issued a warrant of

removal for Defendant to be detained and removed if found in the U.S.

       Defendant nevertheless returned to the country and to the

Milwaukee area specifically. On January 28, 2018, Defendant was arrested

in the Village of East Troy for operating a vehicle while intoxicated and for

possession of cocaine. (Docket #13 at 3-4). A few months later, he was taken

into custody by Immigration and Customs Enforcement. Id. at 4. On June

19, 2018, a grand jury in this District indicted Defendant for illegally re-

entering the country after being ordered removed, in violation of 8 U.S.C. §

1326(a). (Docket #1).


                                 Page 2 of 12
3.     PROCEDURAL BACKGROUND

       Defendant’s sole argument for dismissal presented to Magistrate

Jones was that the underlying immigration court proceedings were void for

lack of jurisdiction. Because this was a purely legal question, Defendant did

not request, and Magistrate Jones did not conduct, an evidentiary hearing

on the motion. On October 10, 2018, Magistrate Jones issued the Report

recommending that Defendant’s motion be denied. (Docket #19).

Defendant timely objected. (Docket #20). After receiving the parties’

briefing on the objection, this Court ordered the parties to provide

additional briefing on an additional argument raised by Defendant. (Docket

#25). As discussed further below, the parties did not see fit to comply with

that order, and so the briefing remains incomplete. Regardless, the time is

now ripe to address the Report and Defendant’s motion.

4.     STANDARD OF REVIEW

       When reviewing a magistrate’s recommendation, the Court is

obliged to analyze the recommendation de novo. 28 U.S.C. § 636(b)(1)(C).

Thus, the Court can “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate.” Id. In other words,

the Court’s de novo review of Magistrate Jones’ findings and

recommendations is not limited to his legal analysis alone; rather, the Court

may also review his factual findings, and accept, reject, or modify those

findings as it sees fit based upon the evidence. Id.

5.     ANALYSIS

       In his objection, Defendant offers two arguments in favor of

dismissal of this case. The first is the same legal argument he presented to

Magistrate Jones. The second is a factual argument based on his contention




                                 Page 3 of 12
that he left the country prior to his November 12 deadline. The Court will

address the contentions separately below.1

       5.1     Legal Argument

       Section 1326 makes it a crime for a person to enter the United States

while an order of removal is outstanding against the person. 8 U.S.C. §

1326(a). The statute further provides that those prosecuted under it may not

challenge the validity of such a removal order in their criminal proceedings

unless the person establishes:

       (1) [he] exhausted any administrative remedies that may have
       been available to seek relief against the order;
       (2) the deportation proceedings at which the order was issued
       improperly deprived [him] of the opportunity for judicial
       review; and
       (3) the entry of the order was fundamentally unfair.

Id. § 1326(d). Defendant’s legal argument is directed solely at his underlying

removal proceedings, and so Section 1326(d)’s requirements apply to him.




       1  In his objection to the Report, Defendant states that he seeks to incorporate
by reference his arguments presented in the briefing submitted to Magistrate
Jones. (Docket #20 at 1 n.1). Objections to a magistrate’s report and
recommendation must be specific and limited to those issues upon which the
objector disagrees with the magistrate’s analysis. Fed. R. Crim. P. 59(b)(2); Johnson
v. Zema Sys. Corp., 170 F.3d 734, 741 (7th Cir. 1999) (the objecting party must
“specify each issue for which review is sought”). The report and objection process
is, in essence, treated as an appeal. See Coleman v. City of Ind., No. 1:17-CV-01561-
JMS-MJD, 2018 WL 2093654, at *2 (S.D. Ind. May 7, 2018). Permitting a party to
incorporate his original briefing into his objection briefing by reference defies the
logic of this procedure, turning the objection process into a simple do-over before
a different judge. Such incorporation would, of course, never be allowed by an
appellate court. Here, Defendant’s procedural foible matters little, as the objection
covers essentially identical ground as the original motion. However, counsel
should refrain from attempting to incorporate pre-objection briefing in any future
cases in this branch of the Court.


                                    Page 4 of 12
       Defendant’s argument for dismissal is simple. He maintains that an

immigration court only obtains jurisdiction over removal proceedings

when a valid NTA is filed. He claims that, according to 8 U.S.C. § 1229(a), a

valid NTA must include the time and location of the removal proceedings.

This contention is based on the Supreme Court’s recent opinion in Pereira v.

Sessions, 138 S. Ct. 2105 (2018). Pereira held that under Section 1229(a), a

document which does not contain the time and date of the removal hearing

is not a “notice to appear.” Id. 2113–14. Because Defendant’s NTA did not

contain this information, he asserts that the immigration court never

obtained jurisdiction over his removal proceedings. A lack of jurisdiction

renders Defendant’s removal proceedings, and the resultant removal order,

void. Without an outstanding order of removal, the government cannot

now charge Defendant with unlawfully re-entering the country.

       As couched within the requirements of Section 1326(d), Defendant

argues that he need not comply with the exhaustion of remedies and

judicial review requirements because his immigration proceedings were

entirely void for want of jurisdiction, a non-waivable defect. Similarly,

Defendant contends that the entry of the removal order was fundamentally

unfair. To demonstrate such unfairness, Defendant must show that “there

was a due process violation and that he suffered prejudice as a result of the

removal proceedings.” United States v. Baptist, 759 F.3d 690, 695 (7th Cir.

2014). Defendant says that the lack of jurisdiction is an obvious due process

violation, and he was clearly prejudiced by the removal order because he

now faces prosecution and imprisonment as a result of its issuance.

       The Report sidestepped the bulk of Defendant’s legal argument.

Magistrate Jones found that Defendant could not demonstrate prejudice as

a result of the information omitted from his NTA. Defendant was provided


                                Page 5 of 12
with the date and time of his hearing subsequent to the filing of the NTA.

Indeed, he appeared at the hearing and agreed to voluntarily leave the

country. In Magistrate Jones’ view, Defendant’s allegation of prejudice is

too generalized. Rather, the specific problem with the NTA of which

Defendant now complains had no real effect on his immigration

proceedings. Thus, Magistrate Jones recommended denial of Defendant’s

motion because he failed to carry his burden to establish fundamental

unfairness.

       The Court need not consider the matter of prejudice because

Defendant’s legal argument is fatally flawed. Defendant’s position rests on

a conflation of the applicable statutes and regulations, combined with his

effort to introduce Pereira into a field it did not intend to enter. The reasons

for this conclusion are adroitly explained by the Ninth Circuit in Karingithi

v. Whitaker, 913 F.3d 1158 (9th Cir. 2019), an opinion issued less than one

month ago. Karingithi offered the same jurisdictional argument as

Defendant, though she did so in the context of an appeal of a decision of the

Board of Immigration Appeals (the “BIA”). The Ninth Circuit affirmed the

BIA’s holding that the immigration court had jurisdiction over Karingithi’s

removal proceedings. The court began by discussing the statutory and

regulatory framework which governs removal proceedings:

              The Attorney General has promulgated regulations
       governing removal proceedings, including when jurisdiction
       vests with the [immigration judge (“IJ”)]. The relevant
       regulation, entitled “Jurisdiction and commencement of
       proceedings,” dictates that “[j]urisdiction vests, and
       proceedings before an Immigration Judge commence, when a
       charging document is filed with the Immigration Court.” 8
       C.F.R. § 1003.14(a). A charging document is “the written
       instrument which initiates a proceeding before an



                                 Page 6 of 12
Immigration Judge,” and one of the enumerated examples is
a notice to appear. 8 C.F.R. § 1003.13.
        Because both the regulation and a statutory provision,
8 U.S.C. § 1229(a), list requirements for the contents of a notice
to appear, we consider whether their requirements differ, and
if so, which authority governs the Immigration Court’s
jurisdiction. According to the regulation, a notice to appear
must include specified information, such as “[t]he nature of
the proceedings,” “[t]he acts or conduct alleged to be in
violation of law,” and “[n]otice that the alien may be
represented, at no cost to the government, by counsel or other
representative.” 8 C.F.R. § 1003.15(b). Importantly, the
regulation does not require that the time and date of
proceedings appear in the initial notice. See id. Rather, the
regulation compels inclusion of such information “where
practicable.” 8 C.F.R. § 1003.18(b) (emphasis added). When
“that information is not contained in the Notice to Appear,”
the regulation requires the IJ to “schedul[e] the initial removal
hearing and provid[e] notice to the government and the alien
of the time, place, and date of hearing.” Id.
        Section 1229(a) requires that “[i]n removal proceedings
... written notice (in this section referred to as a ‘notice to
appear’) [ ] be given” to the noncitizen. The statute goes on to
specify what information the notice must contain, and it
largely mirrors the regulation’s requirements with one
significant difference: it requires, without qualification,
inclusion of “[t]he time and place at which the proceedings
will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). Notably, the statute
is silent as to the jurisdiction of the Immigration Court. See
generally 8 U.S.C. § 1229.
       Karingithi argues that if a notice to appear does not
state the time for her initial removal hearing, it is not only
defective under § 1229(a), but also does not vest jurisdiction
with the IJ. The flaw in this logic is that the regulations, not §
1229(a), define when jurisdiction vests. Section 1229 says
nothing about the Immigration Court’s jurisdiction. And for
their part, the regulations make no reference to § 1229(a)’s
definition of a “notice to appear.” See generally 8 C.F.R. §§



                          Page 7 of 12
      1003.13–1003.14. If the regulations did not clearly enumerate
      requirements for the contents of a notice to appear for
      jurisdictional purposes, we might presume they sub silentio
      incorporated § 1229(a)’s definition. Cf. Sorenson v. Sec’y of
      Treasury, 475 U.S. 851, 860, 106 S.Ct. 1600, 89 L.Ed.2d 855
      (1986) (“The normal rule of statutory construction assumes
      that identical words used in different parts of the same act are
      intended to have the same meaning.” (internal quotation
      marks omitted)). But the plain, exhaustive list of requirements
      in the jurisdictional regulations renders that presumption
      inapplicable here. Not only does that list not include the time
      of the hearing, reading such a requirement into the
      regulations would render meaningless their command that
      such information need only be included “where practicable.”
      8 C.F.R. § 1003.18(b). The regulatory definition, not the one set
      forth in § 1229(a), governs the Immigration Court’s
      jurisdiction. A notice to appear need not include time and
      date information to satisfy this standard. Karingithi’s notice
      to appear met the regulatory requirements and therefore
      vested jurisdiction in the IJ.

Id. at 1159–60. The court then analyzed Pereira and its irrelevance to

Karingithi’s jurisdictional argument:

             To begin, Pereira dealt with an issue distinct from the
      jurisdictional question confronting us in this case. At issue
      was the Attorney General’s statutory authority to cancel
      removal of “an alien who ... has been physically present in the
      United States for a continuous period of not less than 10 years
      immediately preceding the date of” her application for relief.
      8 U.S.C. § 1229b(b)(1)(A). Under the statute’s “stop-time
      rule,” the “period of ... continuous physical presence” is
      “deemed to end ... when the alien is served a notice to appear
      under section 1229(a).” 8 U.S.C. § 1229b(d)(1). In Pereira, the
      Court acknowledged that it decided only a single, “narrow
      question”: “If the Government serves a noncitizen with a
      document that is labeled ‘notice to appear,’ but the document
      fails to specify either the time or place of the removal
      proceedings, does it trigger the stop-time rule?” Pereira, 138



                                Page 8 of 12
       S.Ct. at 2110. The Court held it did not, emphasizing multiple
       times the narrowness of its ruling. See, e.g., id. at 2110, 2113.
              Pereira’s analysis hinges on “the intersection” of two
       statutory provisions: § 1229b(d)(1)’s stop-time rule and §
       1229(a)’s definition of a notice to appear. Id. at 2110. The stop-
       time rule is not triggered by any “notice to appear”—it
       requires a “notice to appear under section 1229(a).” 8 U.S.C. §
       1229b(d)(1) (emphasis added). Pereira treats this statutory
       cross-reference as crucial: “the word ‘under’ provides the glue
       that bonds the stop-time rule to the substantive time-and-
       place requirements mandated by § 1229(a).” Pereira, 138 S.Ct.
       at 2117. There is no “glue” to bind § 1229(a) and the
       jurisdictional regulations: the regulations do not reference §
       1229(a), which itself makes no mention of the IJ’s jurisdiction.
       Pereira’s definition of a “notice to appear under section
       1229(a)” does not govern the meaning of “notice to appear”
       under an unrelated regulatory provision.
              In short, Pereira simply has no application here. The
       Court never references 8 C.F.R. §§ 1003.13, 1003.14, or 1003.15,
       nor does the word “jurisdiction” appear in the majority
       opinion. This silence is hardly surprising, because the only
       question was whether the petitioner was eligible for
       cancellation of removal. Pereira, 138 S.Ct. at 2112–13. The
       Court’s resolution of that “narrow question” cannot be recast
       into the broad jurisdictional rule Karingithi advocates.

Id. at 1160–61.

       Defendant’s argument is no different than Karingithi’s, and it fails

for the same reasons. The applicable regulations, not Section 1229, describe

the jurisdiction of the immigration court. The NTA in Defendant’s case

complied with those regulations. The removal was, therefore, not void for

want of jurisdiction. Pereira is irrelevant here for a number of reasons, but

chiefly because its assessment of what constitutes a “notice to appear”

under Section 1229 has no application to that same term as defined in the

regulations.


                                 Page 9 of 12
       5.2     Factual Argument

       Defendant’s fallback position is that, contrary to the statement on the

consulate document, he left the country prior to his November 12, 2010

departure deadline. If this were true, the removal order would be improper

and potentially subject to collateral attack. The Court must, however, reject

this argument for two reasons. First, Defendant failed to raise it before

Magistrate Jones, and in so doing waived the argument. See Ice Glass Prints

Fla., LLC v. Surprize LLC, 2010 WL 1702195, at *4 (N.D. Ill. Apr. 27, 2010)

(collecting cases).

       Second, as noted above, Section 1326(d) limits a defendant’s ability

to collaterally attack the removal order underlying an illegal re-entry

prosecution. See (Docket #23 at 1–2). In its order of November 27, 2018, the

Court observed that it was not clear whether Defendant had complied with

the requirements of Section 1326(d) with respect to his factual argument,

and that the parties’ briefing was inadequate to address that point. Id. at 2–

4. It therefore ordered the parties to further brief the matter by filing

simultaneous opening briefs and responses within fifteen days. Id. at 4.

       For reasons unknown, the parties ignored the Court’s instructions.2

Instead, Defendant filed a motion to refer the case back to Magistrate Jones

for an evidentiary hearing on his factual argument. (Docket #26). He insists

that his factual argument does not actually disagree with any findings or

orders of the immigration court, thus suggesting that he need not comply

with Section 1326(d)’s provisions. This position is completely illogical. If

       2 The Court believed that it went without saying that its orders must be
complied with. Apparently, it needs to reiterate that fundamental precept. The
parties are required to abide by Court orders unless and until they seek, and are
granted, relief from such orders. If counsel for the parties fail to comply with any
future orders of the Court, in this or any other case, they risk sanction.


                                  Page 10 of 12
Defendant succeeds in showing that he left the country on or before

November 12, 2010, this fact would stand directly contrary to the

immigration court’s outstanding order of removal. This is a quintessential

collateral attack.

       Defendant’s motion for an evidentiary hearing (to which the

government responded, and he filed no reply) fails to address compliance

with Section 1326(d) as the Court ordered him to do, and as was his burden.

United States v. Arita-Campos, 607 F.3d 487, 490–91 (7th Cir. 2010) (removal

orders are presumed valid, and defendants bear a burden of proof to

overcome this presumption). The motion must, therefore, be denied, and

his factual argument must be rejected. The Court offers no opinion on the

merits of the argument. Rather, Defendant’s refusal to comply with Section

1326(d), the rules of procedure, and this Court’s orders has prevented the

Court from reaching the merits, whatever they might be.3

6.     CONCLUSION

       Defendant’s legal argument for dismissal is fatally flawed, and he

has not demonstrated an entitlement to collaterally attack his immigration

proceedings on a factual basis. The Court will, therefore, overrule

Defendant’s objection to the Report, (Docket #20), adopt the outcome

recommended in the Report as explained above, (Docket #19), and deny

Defendant’s motion to dismiss, (Docket #11). Defendant’s motion for an

evidentiary hearing will also be denied. (Docket #26). Finally, the parties



       3This is indeed regrettable because, as the Court observed in the November
27 order, Defendant’s circumstances do not appear to mesh well with the
requirements of Section 1326(d). (Docket #23 at 3). The Court gave him a chance to
explore that issue further in the additional briefing which was ordered, but he
declined to take that opportunity.


                                 Page 11 of 12
are directed to notify the Court within ten days if they wish to proceed to

trial or will resolve this case short of trial.

       Accordingly,

       IT IS ORDERED that Magistrate Judge David E. Jones’ October 10,

2018 Report and Recommendation (Docket #19) be and the same is hereby

ADOPTED in its conclusion as described in this Order, and that

Defendant’s objection thereto (Docket #20) be and the same is hereby

OVERRULED; and

       IT IS FURTHER ORDERED that Defendant’s motion to dismiss

(Docket #11) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Defendant’s motion for an

evidentiary hearing (Docket #26) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that the parties shall notify the Court

within ten (10) days whether a trial will be necessary in this case.

       Dated at Milwaukee, Wisconsin, this 1st day of March, 2019.

                                      BY THE COURT:



                                      ____________________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                  Page 12 of 12
